DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by Applicant (Mr. Olesya Chornoguz) in the response of non-complaint amendment filed 02/16/2022 where Applicant respectfully asks that the claims of the application be renumbered in a consecutive order when the application is ready for allowance, in accordance with 37 CFR § 1.126. 
	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Renumber claims 7-12 as claims 5-10 and 
Renumber claims 13-25 as claims 11-23.
The application has been renumbered, corrected and amended as follows:

1. 	(Previously Presented) A method of obtaining a second numeric value related to at least one of: a respiration rate of a person, a heart rate of the person, a respiration rate variability of the person, a heart rate variability of the person, a temporal characteristic of at least a part of a heartbeat of the person, a temporal characteristic of at least a part of a respiration cycle of the person, a heartbeat of the person, or a respiration cycle of the person, comprising: illuminating at least one area of the person’s body using a light source; 
	collecting video frames comprising at least a first video frame and a second video frame using a video camera; 
	processing the video frames using a computer, said processing comprising: for each pixel of a part of the first video frame, associating a numeric value with the pixel; 	
	for each pixel of a part of the second video frame, calculating a difference between a numeric value associated with the pixel and a numeric value associated with a pixel of a part of the first video frame; 
	for each pixel of the part of the second video frame, calculating a numeric value equal to at least one of: an absolute value of the difference calculated for the pixel or a squared value of the difference calculated for the pixel; 
	generating a first numeric value using a sum of said numeric values calculated for the pixels of the part of the second video frame; and
	producing the second numeric value using the first numeric value and not using or obtaining any information about any distance related to any element of a scene captured in any video frame of said video frames.

2. 	(Previously Presented) The method of claim 1, wherein said producing the second numeric value is performed without using or obtaining any information about position of any element of an image of the scene captured in any video frame of said video frames within said image.

3. 	(Previously Presented) The method of claim 1, wherein the numeric value associated with the pixel of the part of the first video frame is produced using video frame data of the first video frame.

4. 	(Previously Presented) The method of claim 1, wherein for each pixel of the part of the second video frame, the numeric value associated with the pixel is produced using video frame data of the second video frame. 

5.	(Original) The method of claim 1, wherein said pixel of the part of the first video frame and said pixel of the part of the second video frame used in said calculating a difference are such that a pixel row number of said pixel of the part of the first video frame and a pixel row number of said pixel of the part of the second video frame are equal, and a pixel column number of said pixel of the part of the first video frame and a pixel column number of said pixel of the part of the second video frame are equal.

6.	 (Original) The method of claim 1, wherein said pixel of the part of the first video frame and said pixel of the part of the second video frame used in said calculating a difference are such that a pixel row number of said pixel of the part of the first video frame and a pixel row number of said pixel of the part of the second video frame are different, or a pixel column number of said pixel of the part of the first video frame and a pixel column number of said pixel of the part of the second video frame are different.

7. 	(Original) The method of claim 1, wherein the part of the first video frame is selected by a video encoder and the part of the second video frame is selected by the video encoder.

8. 	(Original) The method of claim 1, comprising encoding at least one of the first video frame or the second video frame using a video encoder.

9. 	(Cancelled)
10. 	(Cancelled)
11. 	(Previously Presented) A system for obtaining a second numeric value related to at least one of: a respiration rate of a person, a heart rate of the person, a respiration rate variability of the person, a heart rate variability of the person, a temporal characteristic of at least a part of a heartbeat of the person, a temporal characteristic of at least a part of a respiration cycle of the person, a heartbeat of the person, or a respiration cycle of the person, comprising:
	a light source element configured to illuminate at least one area of the person’s body;
	a video camera element configured to collect video frames comprising at least a first video frame and a second video frame; and
	a computing element and a non-transitory storage medium readable by the
computing element and storing instructions which, when executed by the computing
element, cause the computing element to perform computations comprising:
	for each pixel of a part of the second video frame, calculating a difference between a numeric value associated with the pixel and a numeric value associated with a pixel of a part of the first video frame; for each pixel of the part of the second video frame, calculating a numeric value equal to at least one of: an absolute value of the difference calculated for the pixel or a squared value of the difference calculated for the pixel;
	generating a first numeric value using a sum of said numeric values calculated for the pixels of the part of the second video frame; and 
	producing the second numeric value using the first numeric value and not using or obtaining any information about any distance related to any element of a scene captured in any video frame of said video frames.
12. 	(Currently Amended) The system of claim 11, wherein said producing the second numeric value is performed without using or obtaining any information about position of any element of an image of the scene captured in any video frame of said video frames within said image.
13. 	(Currently Amended) The system of claim 11, wherein the computing element is one of: a computer, a single-board computer, a tablet, or a smartphone.
14. 	(Currently Amended) The system of claim 11, wherein said computing element comprises a graphics processing unit.

15. 	(Currently Amended) The system of claim 14, wherein at least a part of said computations is performed using said graphics processing unit.

16. 	(Currently Amended) The system of claim 11, wherein said light source element is an infrared light source.

17. 	(Currently Amended) The system of claim 11, wherein said video camera element is an infrared camera.

18. 	(Currently Amended) The system of claim 11, wherein said light source element is configured to illuminate the at least one area by creating a light spot on the at least one area, wherein the light spot has an illumination which is higher than an illumination of the at least one area around the light spot.

19. 	(Currently Amended) The system of claim 11, wherein said light source element is configured to illuminate the at least one area by creating light spots on the at least one area, wherein the light spots are separated from each other by one or more areas of the person’s body having a lower illumination compared to an illumination within the light spots.

20. 	(Currently Amended) The system of claim 11, wherein said light source element is configured to illuminate the at least one area by producing light spots on the at least one area, wherein at least a first light spot and a second light spot from the light spots are such that an illumination maximum of the first light spot is separated from an illumination maximum of the second light spot by at least 1 nm distance.

21. 	(Currently Amended) The system of claim 11, wherein said light source element is configured to illuminate the at least one area by creating light spots on the at least one area, and wherein said light source element is configured to change at least one of: a distance at least between two of said light spots, a size of at least one of said light spots, a shape of at least one of said light spots, or an_ illumination intensity of at least one of said light spots.

22. 	(Currently Amended) The system of claim 11, wherein said light source element is configured to illuminate a set of areas of a person’s body, wherein said illumination leads to creating or increasing illumination contrast between said areas and other areas of the person’s body, as observed in video frames captured by the video camera element.

23. 	(Previously Presented) A non-transient computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to: 
	cause a light source to illuminate at least one area of a body of a person; 
	cause a camera to obtain video frames comprising at least a first video frame and a second video frame; and 
	perform computations comprising: 
	for each pixel of a part of the second video frame, computing a difference between a numeric value associated with the pixel and a numeric value associated with a pixel of a part of the first video frame; 
	for each pixel of the part of the second video frame, computing a numeric value equal to at least one of: 
	an absolute value of the difference computed for the pixel or a squared value of the difference computed for the pixel: 
	generating a first numeric value using a sum of said numeric values computed for the pixels of the part of the second video frame; and 
	producing, using the first numeric value and not using or obtaining any information about any distance related to any element of a scene captured in any video frame of said video frames, a second numeric value related to at least one of: 
	a respiration rate of the person, a heart rate of the person, a respiration rate variability of the person, a heart rate variability of the person, a temporal characteristic of at least a part of a heartbeat of the person, a temporal characteristic of at least a part of a respiration cycle of the person, a heartbeat of the person, or a respiration cycle of the person.

Summary
3.	This office action for US Patent application 17/153,851 is responsive to the communication filed 04/18/2022, in response to communication filed 04/15/2022 and the Non-Final Rejection of 07/20/2022. Currently, claims 1-8, 11-23 are pending and are presented for examination.

Response to Arguments
4.	Applicant has filed terminal disclaimer (T.D) with respect to U.S. Patent No. 10,925,496, U.S. Patent No. 15/650,850. The terminal disclaimer was approved by the office on 01/20/2022. Therefore, the rejection of double patenting has been withdrawn.
5. 	Applicant’s remarks, see pages 9-10, with respect to the amendment and argument have been fully considered and are persuasive.  There are no issue(s) remaining.

Allowable Subject Matter
6.	Claims 1-8, 11-23 are allowed.

Reasons for Allowance
7.	The following is an examiner's statement of reasons for allowance: The prior arteither singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants amendment, associated remarks, and terminal disclaimers (T.Ds)  filed 01/19/2022.
	Most Pertinent Prior Art(s):
Mestha et al., (US 2013/0324875A1) 
Wang et al. (US 2011/0142316A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486